                           Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 1 of 8
AO 245B (Rev. 02/18:   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                        Western District of Pennsylvania
                                                         )
              UNI rED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                          v.                             )
                                                         )
                    GARR! SHIHMAN                              Case Number: 2:17cr00339
                                                         )
                                                         )     USM Number: 17115-104
                                                         )
                                                         )      Dennis C. Vacca, Esq; Eric M. Soehnlein, Esq
                                                                          )       Defendant's Attorney
THE DEFENUANT:
liZ! pleaded guilty to count(s)       Count 1

D pleaded nolo cc ntendere to count(s)
  which was acce oted by the court.
D was found guilt{ on count(s)
  after a plea of not guilty.

The defendant is a jjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 18 USC § 1349:                    ·Conspiracy to corri1T1itmail.fraud, wire fraud and                                                    1
                                    bank fraud



       The defend mt is sentenced as provided in pages 2 through          __8_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant tas been found not guilty on count(s)

D Count(s)                                                Dis     Dare dismissed on the motion of the United States.

         It is order, :d that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address 1mtil all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                          7/26/2019
                                                                         Date of Imposition of Judgment


                                                                          s/ DAVID STEWART CERCONE
                                                                         Signature of Judge




                                                                          David Stewart Cercone, Senior United States District Judge
                                                                         Name and Title of Judge


                                                                          7/30/2019
                                                                         Date
                          Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 2 of 8
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page _ _2_   of   8
 DEFENDANT: GARRI SHIHMAN
 CASE NUMBER: 2:17cr00339

                                                           IMPRISONMENT

            The deferdant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  45 months at Count 1.




     ~ The court makes the following recommendations to the Bureau of Prisons:

  That defendan1 be designated to a minimum security facility/ camp in close proximity to Miami, FL, for family considerations.




     D The deferdant is remanded to the custody of the United States Marshal.

     D The defer dant shall surrender to the United States Marshal for this district:
            D at     ----------
                                                  D a.m.       D   p.m.     on

            D as no :ified by the United States Marshal.

     ~ The deferdant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D befor~ 2 p.m. on
            ~ as no:ified by the United States Marshal.

            D as no:ified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed tl is judgment as follows:




            Defendan. delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
                         Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 3 of 8
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                          Judgment-Page   _3_    of      8
DEFENDANT GARRI SHIHMAN
CASE NUMBER: 2:17cr00339

                                           ADDITIONAL IMPRISONMENT TERMS
 The defendart shall self-report for service of sentence on the date and time and at the institution designated by the Bureau
 of Prisons or, if defendant has not received instructions on where to report prior to October 18, 2019, then the defendant
 shall report orI or before noon on that day to the United States Marshal Service in the United States Federal Building and
 Courthouse, ~ 99 East Broward Boulevard, Fort Lauderdale, FL.
                             Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 4 of 8
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                               Judgment-Page   __A__ of     8
DEFENDANT: GARRI SHIHMAN
CASE NUMBEI~: 2:17cr00339
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Three (3) years at Count 1.




                                                       MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refiain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               liZ! Tl te above drug testing condition is suspended, based on the court's determination that you
                    p, >Se a low risk of future substance abuse. (check if applicable)
4.       D You mu,t make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restituti< in. (check if applicable)
5.       It!'   You mu,t cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You mu,t comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, v •ork, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You mu ,t participate in an approved program for domestic violence.         (check if applicable)




You must comply ,vith the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 5 of 8
AO 245B (Rev. 02/ 8) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                                   5 _ _ or _ _ _8~ - -
                                                                                                 Judgment-Page _ _ _
DEFENDANT GARRI SHIHMAN
CASE NUMBI:R: 2:17cr00339

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your s 1pervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they est2blish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep i 1formed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must n port to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release fron. imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initial y reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you rrust report to the probation officer, and you must report to the probation officer as instructed.
3.    You must Mt knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must a1 tswer truthfully the questions asked by your probation officer.
5.    You must Ii re at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangemen s (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of bee oming aware of a change or expected change.
6.    You must al low the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must w::irk full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from dcing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibili1 ies ), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in adv, nee is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming a, vare of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation olficer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must rn,t own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must n< ,t act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting :he permission of the court.
12.   If the probalion officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you o notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probati1m Office Use Only
A U.S. probation ::ifficer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment contain ng these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Sign, ture                                                                                     Date - - - - - - - - - - - -
                       Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 6 of 8

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 38 - Supervised Release
                                                                                                         6_ of
                                                                                         Judgment-Page _ _              8
DEFENDANT: GARRI SHIHMAN
CASE NUMBER.: 2:17cr00339

                                   ADDITIONAL SUPERVISED RELEASE TERMS
1. Defendant s ,all not use or possess controlled substances except as prescribed by a licensed medical practitioner for a
legitimate med cal purpose;

2. Pursuant to 28 C.F.R. § 28.12, the DNA Fingerprint Act of 2005 and the Adam Walsh Child Protection and Safety Act of
2006, defenda11t shall cooperate in the collection of DNA as directed by the United States Probation Office.
                           Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 7 of 8
AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page __7,___    of          8
 DEFENDANT: GARRI SHIHMAN
 CASE NUMBER: 2:17cr00339
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                  JVT A Assessment*                                              Restitution
 TOTALS                S 100.00                  $                                  $                           $



 0    The determir ation of restitution is deferred until       ----
                                                                               • An Amended Judgment in a Criminal Case            (AO 245C)   will be entered
      after such de errnination.

 0    The defendaut must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defend mt makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the U1 tited States is paid.

 Name of Payee                                                           Total Loss**             Restitution Ordered             Priority or Percentage




 TOTALS                                s ______o_.o_o_                            s______o_._oo_

 0     Restitution : lmount ordered pursuant to plea agreement $

 0     The defendi nt must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth da:· after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court d1:termined that the defendant does not have the ability to pay interest and it is ordered that:

       0    the inte :est requirement is waived for the         0       fine   O restitution.
       D the inte :est requirement for the           D fine         •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                             Case 2:17-cr-00339-DSC Document 58 Filed 07/30/19 Page 8 of 8
AO 2458 (Rev. 02/J::) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                          Judgment -   Page   8      of        8
DEFENDANT: GARRI SHIHMAN
CASE NUMBER: 2:17cr00339

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A        ~    Lump rnm payment of$        100.00                due immediately, balance due


              •    n Jt later than                                  , or
              •    ir accordance with
                                         •   C,
                                                   •    D,
                                                                •    E, or       D Fbelow; or

B        •    Payme1tt to begin immediately (may be combined with            •   c,     DD,or      D F below); or

C        D    Payme11t in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                              (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D        D    Payme1tt in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E        D    Payme1tt during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              impriscnment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F        D    Special instructions regarding the payment of criminal monetary penalties:




Unless the court h i.s expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imp :isonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Respon ;ibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D        Joint and Several

         Defendant a 1d Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresp< ,nding payee, if appropriate.




D        The defendant shall pay the cost of prosecution.

D        The defendant shall pay the following court cost(s):

l!l'.i   The defendant shall forfeit the defendant's interest in the following property to the United States:
          All compu :ers, computer media, and computer peripherals seized from the defendant's business are forfeited to the
          United St~1tes of America.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
